DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 30 November 2022, claims 1, 6, 11, and 29 are amended per Applicant's request. Claims 4-5, 9-10, 14-15, 18-20, 24, and 26 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-3, 6-8, 11-13, 16-17, 21-23, 25, and 27-31 are presently pending in the application, of which claims 1, 6, and 11 are presented in independent form.

The previously raised 112(b), indefiniteness rejection of Claim 29 is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 30 November 2022 with respect to the rejection of Claim 29 under 35 U.S.C. 112(b), indefiniteness have been fully considered (see Remarks, p. 9) and is persuasive. The amendments overcome the 112(b), indefiniteness rejection, and the 112(b), indefiniteness rejection has been withdrawn.
Applicant’s arguments filed 30 November 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive. Applicant argues solely that the amendments render the prior art rejection (Sanghai) moot. See Remarks at p. 12. However, the Examiner respectfully disagrees; previously applied prior art reference, Schechter, suggests the disclosed limitation in combination with Sanghai, and the 103 rejection has been modified to conform to the amended claim language. See the 103 rejection below for further detail.



Claim Objections
Claim 29 is objected to because of the following informalities: the claim contains an apostrophe. Please amend to “a location and a time of the person”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 11-13, 16-17, 21-23, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Schechter et al. (“Schechter”) (US 2013/0031106 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Sanghai et al. (“Sanghai”) (US 2015/0294029 A1).
	Regarding claim 1: Brewer teaches A method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for query suggestion (Brewer, [0014] and [0032], where the disclosed steps may be implemented as a system comprising a memory in which machine instructions are stored, and a processor that performs the disclosed steps. The system may include a means for establishing communications over a wide area network such as the Internet), the method comprising:
	deriving a person corpus associated with a person … (Brewer, [0014] and [0032], where the disclosed steps may be implemented as a system comprising a memory in which machine instructions are stored, and a processor that performs the disclosed steps. The system may include a means for establishing communications over a wide area network such as the Internet);
	receiving a first portion of a query from the person (Brewer, [0050] and [FIG. 5], where a user types in “baseball” and a space);
	receiving information indicative of an intent of the person (Brewer, [0053], where query refinement options are personalized based on a user profile, where the user profile may store tracked query information including query logs, past web selections, etc. (i.e., “information indicative of an intent of the person”). See also Brewer, [0008], where the query refinement options presented are based on a tracked history of queries previously entered by one or more users);
	obtaining, with respect to the first portion of the query, a first set of query suggestions based on information from a first data source (Brewer, [0046], where refinement options provided to the user may be based on a variety of stored information including web graphs, web documents, dictionaries, thesauruses, proper name lists, categorical and taxonomy information, and word-breaking or stemming criteria. See Brewer, [0050], where the user, after typing in “baseball”, is presented with a dropdown list showing suggested terms related to baseball, e.g., query refinement options including “baseball teams”, “baseball players”, etc., implying that the first set of query suggestions were derived from some (unspecified) source);
	receiving, subsequent to the first portion of the query, a second portion of the query from the person (Brewer, [0051] and [FIG. 6], where the user types “tickets” after the initial query string “baseball” to form the query “baseball tickets”);
	obtaining … a second set of query suggestions obtained from the person corpus (Brewer, [0049], where the system displays suggested refinement terms based on words related to the search terms already typed where these related words can be pulled from past queries, e.g., see Brewer, [0053], where the past queries may be derived from query logs tracking queries entered by the user stored within a user profile associated with the user, the user profile having been stored in a user profile database (i.e., “person corpus”)), wherein the first data source is generated independently of the person corpus (Brewer, [0046], where refinement options provided to the user may be based on a variety of stored information including web graphs, web documents, dictionaries, thesauruses, proper name lists, categorical and taxonomy information, and word-breaking or stemming criteria); … and
	presenting the … query suggestions to the person to facilitate the person to complete the query (Brewer, [0051] and [FIG. 6], where after the user types “tickets” after the initial query string “baseball”, the system presents a new list of suggested search terms, i.e., the query refinement options being “baseball tickets sales”, “baseball tickets vendors”, and “baseball tickets auctions”).
Although Brewer does not appear to explicitly state that the first set of query suggestions were derived from a first data source independent of the person corpus, and the second set of query suggestions were derived from the person corpus, Brewer suggests that query suggestions may be derived from a variety of sources, including a user profile containing query logs (i.e., corresponding to the claimed “person corpus”) in addition to other sources such as dictionaries, thesauruses, categorical/taxonomy information, etc. (i.e., corresponding to the claimed “first data source”). One of ordinary skill in the art would have thus been suggested to have modified Brewer by first drawing from non-personalized data sources to provide a first set of query suggestions (i.e., a first data source as claimed), and then subsequently presented query suggestions corresponding to the person corpus (i.e., resulting in more personalized query suggestions) with the motivation of providing a set of default suggestions to help the searcher narrow the scope/focus/context (in addition to ensuring that proper spelling has been utilized), and then providing more personalized/customized and contextualized suggestions directly related to the searcher, as the previously suggested queries may not have sufficiently addressed the searcher’s intent (which may have been why the searcher inputted additional query terms).
	Furthermore, although Brewer does not appear to explicitly state that both the first and second sets of query suggestions are presented simultaneously, Brewer suggests in [0039-0041] that query refinement options typically fall into several categories, one of which broadens the query. Therefore, one of ordinary skill in the art would have been suggested to modify Brewer’s disclosure such that the first set of query suggestions continue to be displayed along with the second set of query suggestions with the motivation of broadening the query to avoid too-narrow suggestions and thus aid the user in exploring other search domains/categories, e.g., as seen in Brewer, [FIG. 8B], item 171, where “health and fitness” may correspond to either “gym” (the first inputted word), or “gym subscription”.
The Examiner notes that the limitation “to facilitate the person to complete the query” has been considered as an intended use/result, and is not afforded patentable weight. The Examiner notes that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114. The recited prior art has the capability to perform these intended use limitations, and therefore, the prior art meets the claimed limitations. See MPEP 2111.02; See also In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
	Brewer does not appear to explicitly teach [deriving a person corpus associated with a person] based on data cross linked from a public data source, a semi-private data source and a private data source, wherein the data is cross linked based on cross-linking keys identified from the data; modifying, based on the intent of the person, a combination of the first and second portions of the query to generate a modified query; [obtaining], with respect to both of the received query and the modified query[, a second set of query suggestions]; ranking query suggestions in the first and second sets, wherein one of the query suggestions obtained based on data from a first social network application is ranked higher than another one of the query suggestions obtained based on data from a second social network application, if a first frequency that the person accesses the first social network application exceeds a threshold and the first frequency is higher than a second frequency that the person accesses the second social network application; [and presenting the] ranked [query suggestions].
	Schechter teaches [deriving a person corpus associated with a person] based on data cross linked from a public data source, a semi-private data source and a private data source, wherein the data is cross linked based on cross-linking keys identified from the data (Schechter, [0018], where search queries can be suggested to a user. The query suggestion component 112 can identify queries for suggestion from various sources, including from generic query suggestions 130 (curated from aggregated, anonymous sources, e.g., corresponding to what a majority of search-engine users input) (i.e., “public space”), from a user’s social contacts including friends/fans/followers (i.e., “semi-private space”), and from a user’s search history (i.e., “private space”). See Schechter, [0020] and [0022], where the search monitor component associates inputted queries with identifiers assigned to users or their computers. Searches performed by social network contacts can then be stored against corresponding identifiers as social-network contact search history 150 for use by the query suggestion component 112. Thus in this way, the data is cross-linked based on these identifiers, i.e., “cross-linking keys”); [and]
	ranking query suggestions in the first and second sets, wherein one of the query suggestions obtained based on data from a first social network application is ranked higher than another one of the query suggestions obtained based on data from a second social network application (Schechter, [0031-0033], where query suggestions may result from social network contacts (i.e., “second set”) and other sources (i.e., “first set”) including a user’s search history, generic suggestion set, algorithmically generated suggestions based on query context, etc. Query suggestions may be ranked based on network, e.g., if a search concerns business or professional content, searches performed by contacts from a professional and business network (i.e., “query suggestions obtained based on data from a first social network”—i.e., the searches performed by contacts in a professional and business network) can be weighted more heavily than those from a general social network (i.e., “data from a second social network”—i.e., the searches performed by contacts in a general social network). Query suggestions may also be annotated with information indicating from which of several social networks a suggestion was produced (i.e., “first social network application; second social network application”)), if [a] first frequency is higher than a second frequency that the person accesses the second social network application (Schechter, [0024], where the rank component may rank, or weight, candidate queries, where ranking can be performed based on various factors, including, e.g., if a user communicates frequently with social network contacts “X” and “Y” but not as much with contact “Z”, then a greater rank score, or weight, may be assigned to queries performed by “X” and “Y” than to “Z”); [and]
	[presenting the] ranked [query suggestions] (Schechter, [0031], where candidate queries acquired from all sources are ranked, and a subset of the queries is selected based on rank and presented to the user).
	Although Schechter’s frequency of interactions pertain to social network contact interactions (rather than social network applications as claimed), one of ordinary skill in the art would have found it obvious to substitute Schechter’s “social network contact” with “social network application” as claimed with predictably equivalent operating characteristics, which is that certain user interactions with an environment influence the query suggestion rankings. One of ordinary skill in the art would have been suggested to modify Schechter to more broadly utilize social network application interactions with the motivation of more particularly tailoring query suggestions based on user context and intent (see, e.g., Schechter, [0033], where query suggestion rankings can be based on user context, e.g., a user searches business or professional content, and so searches performed within a professional and business network can be weighted more heavily than from a general social network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer and Schechter (hereinafter “Brewer as modified”) with the motivation of (1) suggesting a subset of queries likely to be selected by a user (Schechter, [0024]), and (2) improving the relevance of search results (Schechter, [0002]) including based on additional contexts (e.g., weighting certain data source networks more or less heavily), since latent preferences of a user are allowed, i.e., based on data related to prior searches conducted by the same user or other users in the same group, the system can suggest query suggestions comprising queries that had not been issued to the user before, but is still pertinent to his/her interests.1
	Brewer as modified does not appear to explicitly teach modifying, based on the intent of the person, a combination of the first and second portions of the query to generate a modified query; [obtaining], with respect to both of the received query and the modified query[, a second set of query suggestions]; [and ranking query suggestions, wherein one of the query suggestions obtained based on data from a first social network is ranked higher, if] a first frequency that the person accesses the first social network application exceeds a threshold.
	Wu teaches modifying, based on the intent of the person, a combination of the first and second portions of the query to generate a modified query; [obtaining], with respect to both of the received query and the modified query[, a second set of query suggestions] (Wu, [0052] and [0059], where the system may generate suggested modified/refined queries by replacing or adding/deleting terms in the original query to generate potential suggested queries (i.e., “modifying…a combination of the first and second portions of the query to generate a modified portion of the query”). See Wu, [0053], where the system may apply term replacement query modification/refinement by generating expansion/contraction tables of pairs based on compound pairs, e.g., based on context or previous queries (Wu, [0060]) (i.e., “modifying, based on the intent of the person…”). See Wu, [0045], where the original query may include various core words or terms (T1, T2, T3, T4) and non-core words or terms (s1, s2, s3), indicating that there are multiple portions of the query (i.e., “a combination of the first and second portions of the query”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Wu (hereinafter “Brewer as modified”) with the motivation of providing extended query suggestions in order to generate additional suggested modified/refined (alternative) queries (Wu, [0039]), thereby allowing a broader range of possible query options without the user necessarily having to type in more words to establish the scope of their intended search.
	Brewer as modified does not appear to explicitly teach [and ranking query suggestions, wherein one of the query suggestions obtained based on data from a first social network is ranked higher, if] a first frequency that the person accesses the first social network application exceeds a threshold.
	Sanghai teaches [and ranking query suggestions, wherein one of the query suggestions obtained based on data from a first social network is ranked higher, if] a first frequency that the person accesses the first social network application exceeds a threshold (Sanghai, [0049] and [0052], where the system ranks query suggestions for a query based on user interactions with documents, which occur via one or more applications, e.g., an email application, social networking application, photo viewing application, etc.; thus in this manner, Sanghai discloses “wherein the query suggestion obtained based on data associated with [a] social network application”, since in this case, the document must be accessed indirectly via a particular application such as email application, social networking application, etc.).
See Sanghai, [0057-0058], where the system considers an indication of the number of selections of the document, i.e., application, by the user, where in some implementations, the system may restrict the indicated interactions to the top X number of documents with the greatest quantity of interactions made by the user (i.e., “if a frequency that the person accesses the first … application”).
See Sanghai, [0104], where the system determines whether to promote or demote the ranking of a query suggestion based on a ratio of the overall bias measure being compared to a less prominently ranked query suggestion exceeding a threshold (i.e., “if the frequency exceeds a threshold”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Sanghai (hereinafter “Brewer as modified”) with the motivation of increasing the ranking weight of relevant suggestions that would more likely be selected by a user.

	Regarding claim 2: Brewer as modified teaches The method of claim 1, wherein the first data source includes:
	a person search history; and an archive of regular suggestions (Schechter, [0031], where candidate queries can be acquired from other sources including the user’s search history, a generic suggestion set, and/or algorithmically generated suggestions based on query context).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Schechter with the motivation of improving relevance of search results by allowing results of an executed query to be tailored to a particular user (Schechter, [0004]).

	Regarding claim 3: Brewer as modified teaches The method of claim 1, wherein the private data source includes one or more of: private electronic mails; a private calendar; a private contact list; private messages; private bookmarks; private visual information; private voice information; and private log information (Brewer, [0053], where suggested query refinement options are personalized and may be learned by monitoring the user, and stored in a user profile that includes query logs, the user profile being stored in a user profile database (i.e., “person corpus”)). 

	Regarding claim 6: Claim 6 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Brewer teaches A system having at least one processor, storage, and a communication platform, to provide query suggestions, the system comprising [the claimed components to implement the claimed steps] (Brewer, [0014] and [0032], where the disclosed steps may be implemented as a system comprising a memory in which machine instructions are stored, and a processor that performs the disclosed steps. The system may include a means for establishing communications over a wide area network such as the Internet).

	Regarding claim 7: Claim 7 recites substantially the same claim limitations as Claim 2, and is rejected for the same reasons.

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as Claim 3, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Brewer teaches A non-transitory machine-readable medium having information recorded thereon to provide query suggestions, wherein the information, when read by the machine, causes the machine to perform operations comprising [the claimed steps] (Brewer, [0028], where the disclosed steps may be implemented as a system that includes a system memory including computer-readable media providing nonvolatile storage of computer-readable instructions).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 16: Brewer as modified teaches The method of claim 1, wherein the first portion of the query corresponds to a prefix of a search query (Brewer, [0049], where, as the user types, the auto-complete interface suggest words starting with the characters the user has already typed, where these suggested words are displayed in a dropdown list under the search terms).

	Regarding claim 17: Brewer as modified teaches The method of claim 1, wherein the second set of query suggestions is presented replacing the presentations of the first set of query suggestions (Brewer, [0051] and [FIG. 6], where after the user types “tickets” after the initial query string “baseball”, the system presents a new list of suggested search terms, i.e., the query refinement options being “baseball tickets sales”, “baseball tickets vendors”, and “baseball tickets auctions”, replacing the previously presented suggested search terms of “baseball teams”, “baseball players”, and “baseball equipment” (Brewer, [0050] and [FIG. 5])). 

	Regarding claim 21: Brewer as modified teaches The method of claim 1, wherein the modified portion of the query is generated by modifying a concatenation of the first portion of the query and the second portion of the query, and wherein at least a portion of the modified portion of the query is generated independently of previous queries (Wu, [0034], where the system generates modified or refined user inputs based on the original user input, such as a query based on the user’s query history and relationships between the terms of the user query, e.g., extracting new terms including new name entities and the relationships between terms from a web corpus (Wu, [0036]) (i.e., “generated independently of previous queries”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Wu with the motivation of providing alternate queries that may not have been previously thought of by other users, thus allowing possibly relevant documents to be presented as search results even in situations where users were not previously aware of such related terms.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 28: Brewer as modified teaches The method of claim 1, further comprising:
	estimating the intent of the person based on tracking interactions of the person with the person corpus (Brewer, [0053], where query refinement options are personalized for each user, where personalization may be based on monitoring the user’s behavior, the monitoring including tracking queries entered by the user and/or results selected by the user. This personalization information is learned over time and stored in a user profile; the user profile is stored in a user profile database (i.e., “person corpus”)). 

	Regarding claim 29: Brewer as modified teaches The method of claim 1, wherein the ranking is further based on the person's location and time (Sanghai, [0053], where the interactions database (used for assessing user attributes to ultimately be used in the ranking of suggested queries) may include an indication of the time, date, and/or location of the user’s interaction with the document. See, e.g., Sanghai, [0123], where submitted queries more distant in time may be weighted less heavily than for previously submitted queries more recent in time. See also Sanghai, [0083], where the query attributes engine may determine weights of the user attribute for users, where a weight for a user attribute may be determined based on user interactions with one or more documents and/or locations associated with the user attribute).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Sanghai with the motivation of allowing the querying user to receive a relatively comprehensive set of query suggestions, and presenting likely more relevant search suggestions in a more noticeable position of a user interface, i.e., more likely to be selected by the user.

Regarding claim 31: Brewer as modified teaches The method of claim 1, wherein the second set of query suggestions comprise one or more personalized query suggestions, and wherein the step of obtaining the second set of query suggestions comprises: obtaining the one or more personalized query suggestions from a personalized cache (Wu, [0035], where the system may generate suggested modified/refined inputs from an original user input using a stored cache (i.e., “personalized cache”) of pre-computed query suggestions or refinements (i.e., “query suggestions”). See also Wu, [0038], where the suggested queries is based on most common user input, e.g., queries, which can be generated from session data including the history of queries in each given user input or query session (i.e., “personalized”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Wu with the motivation of providing query suggestions more efficiently/faster (as opposed to always computing or looking up the related queries; instead, a cache of queries likely to be submitted by the user can be maintained for faster lookup).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Schechter et al. (“Schechter”) (US 2013/0031106 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Sanghai et al. (“Sanghai”) (US 2015/0294029 A1), in further view of Pollara (“Pollara”) (US 2011/0258213 A1).
	Regarding claim 25: Brewer as modified teaches The method of claim 2, but does not appear to explicitly teach wherein the obtaining, with respect to the modified portion of the query further comprises: extracting, via an extraction engine, a plurality of queryable terms from the second data source, wherein the extraction engine is selected based on a type of content included in the at least one second data source.
	Pollara teaches extracting, via an extraction engine, a plurality of queryable terms from the second data source, wherein the extraction engine is selected based on a type of content included in the at least one second data source (Pollara, [0026-0028] and [0033], where an extraction engine may access a set of documents from a user’s personal desktop (i.e., “second data source”), which may include any set of text, graphics, audio files, etc. Extractors may be used for specialized resources, or for features specifically designed to find certain kinds of visuals used in the “cutting room”, e.g., close-ups, people, background, speed, lighting, etc. (i.e., “wherein the extraction engine is selected based on a type of content included in the at least one second data source”). Different extractors for different concepts/words or fields (i.e., “terms”) may also be applied (i.e., “wherein the extraction engine is selected based on a type of content included in the at least one second data source”). See Brewer, [0046], where query suggestion/refinement options are provided to the user based on a variety of stored information including query logs, etc., which will be presented to the user as the suggested query information (i.e., “queryable terms”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Pollara with the motivation of optimizing extractions depending on the type of content type, e.g., by locating specific fields or concepts in known, predictable areas, and customizing to different types of media, since, e.g., images/graphics require different additional levels of processing than text documents.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Schechter et al. (“Schechter”) (US 2013/0031106 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Sanghai et al. (“Sanghai”) (US 2015/0294029 A1), in further view of Gross et al. (“Gross”) (US 2005/0278317 A1).
	Regarding claim 27: Brewer as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising: determining a domain of the data; and identifying the cross-linking keys from the data based on the domain.
	Gross teaches determining a domain of the data; and identifying the cross-linking keys from the data based on the domain (Gross, [0023], where the system creates a digital signature that includes words, and their semantic meaning or context, e.g., the word “jaguar” is often used in the users’ information in the context of computer operating systems, in which case the system will record the word “jaguar” in the context of computers rather than an alternative meaning such as automobiles or wildlife. See Gross, [0022], where that the data analyzed includes all system and non-system files such as e-mail, word processing documents, instant messenger history, etc., where the system analyzes the user’s data by scanning words used in the documents and determines which words have a higher incidence across the corpus, and those words in addition to their semantic meaning (i.e., “cross-linking keys from the data based on the domain”), are stored for inclusion in the digital signature).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Gross with the motivation of allowing queries to be contextualized by a user’s profile (Gross, [0019]), which leads to a better understanding of the user’s intent (Gross, [0003]).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Schechter et al. (“Schechter”) (US 2013/0031106 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Sanghai et al. (“Sanghai”) (US 2015/0294029 A1), in further view of Brezina et al. (“Brezina”) (US 2009/0177754 A1).
	Regarding claim 30: Brewer as modified teaches The method of claim 1, further comprising: generating, based on the intent of the person and information included in the person corpus, a card for answering the query.
Brezina teaches generating, based on the intent of the person and information included in the person corpus, a card for answering the query (Brezina, [0140], where the system may analyze the participant’s activities to identify the goal of the participant (i.e., “based on the intent of the person”), e.g., if the participant starts to search for the word “matt”, then the system changes to a person profile for Matt. If the participant starts a search for “matt budget”, the system displays an interface showing all the attachments and emails with the word “budget” that were sent or received from Matt. Though Brezina does not appear to explicitly state that “cards” are used, one of ordinary skill in the art would have found it obvious to modify Brezina to use such “cards” with the motivation of summarizing the relevant information within a more confined space.
See also Brezina, [0114], where the system includes a communication information store of participants (e.g., email, IM, social network data, etc.), which includes obtaining various user contexts and histories. Although Brezina does not appear to explicitly state that the query results are based on “information included in the person corpus”, one of ordinary skill in the art would have found it obvious to modify Brezina to use data from the participant communication information store for returning search results with the motivation of (1) pulling information from both public and private sources (see, e.g., Brezina, [0133], where only certain information may be presented to users based on, e.g., permissions) and (2) provide more relevant information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Brezina with the motivation of providing information customized to the type of search query being made, which increases relevancy to the user’s search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
9 December 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Boulis (US Patent Publication No. 2009/0019002 A1) at [0031].